Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.84(l) because at least, Figures 12-14 and 16-18 are not of sufficient quality to afford satisfactory reproduction characteristics. As per 37 CFR 1.84(l):
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “rail is designed as a beam on which two pairs of mounting brackets  and/or a securing flap are arranged”, (claim 7), and “the side protector for a transverse side of a formwork element”, (claim 13), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 7 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the mounting rail is designed as a beam on 
The language of claim 13 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “or on the bottom side of a directly adjacent formwork element if the latter relates to the side protector for a transverse side of a formwork element that terminates a ceiling formwork in a delimiting manner.” The specification does not appear clear and complete as to what forms a “side protector” or a “side protector for a transverse side of a formwork element” nor how such side protector terminates a ceiling formwork in a delimiting manner.
The language of claim 14 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “or to the bottom side of a formwork element that is spaced apart from a formwork element which borders a ceiling formwork with the interposition of an additional formwork element if it involves the side protector for a longitudinal side of a formwork element.” Initially, it is not clear as to what is being set forth by “a formwork element that is spaced apart from a formwork element which borders a ceiling formwork with the interposition of an additional formwork element if it involves the side protector for a longitudinal side of a formwork element.” Further, the specification does not appear clear and complete as to what forms a “side protector” or a “side protector for a longitudinal side of a formwork element” nor how an additional formwork involves such side protector.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2,757,212 to Faresin.    As to claims 1, 11 and 12, Faresin discloses, Figs. 1, 3 and 5-13 for example, a side protector (11) for ceiling formwork, wherein the formwork comprises at least one formwork element having a frame, the side protector comprising:
	a) a railing (11); and
	b) a pivoting frame 15 to which the railing is connected and which is indirectly or directly connectable to the frame from the bottom side of the ceiling formwork, the pivoting frame (15) can be pivoted from an installation position into an end position about an axis of rotation (27) in such a way that the ceiling formwork is laterally secured by the railing and the pivoting frame is pivotably connected to a mounting rail (28/13) about the axis of rotation (27), the mounting rail (28/13) being connected to the frame (31, 32). The above rejection sets forth how Faresin serves to read upon the language of claims 1, 11 and 12. However, the side protector of Faresin can and may, (or may 
7. The mounting rail comprises a beam 28 on which at least one of two pairs of mounting brackets (23 or 29) or a securing flap (23 or 29) are arranged. The above rejection sets forth how Faresin serves to read upon the language of claim 7. However, the side protector of Faresin can and may, (or may not), be utilized, as set forth by the intended use or desired orientation language of claim 7, with any given ceiling formwork assembly.
8. Each of the mounting brackets (23 or 29) has at their ends away from the beam (28) a first notch (that through which 27 extends) for receiving the pin (27). The above rejection sets forth how Faresin serves to read upon the language of claim 8. However, the side protector of Faresin can and may, (or may not), be utilized, as set forth by the intended use or desired orientation language of claim 8, with any given ceiling formwork assembly.
9. The securing flap (33 or 34) has an abutment element (33, 34) or a securing lever pivotably connected to the beam for fastening the mounting rail (28/13) on the frame (31, 32). The above rejection sets forth how Faresin serves to read upon the language of claim 9. However, the side protector of Faresin can and may, (or may not), be utilized, as set forth by the intended use or desired orientation language of claim 9, with any given ceiling formwork assembly.
	
As for claim 10, Faresin serves to read upon the language of claim 10 since the side protector of Faresin can and may, (or may not), be utilized, as set forth by the intended 
As to claim 12, Faresin discloses the procedure of swinging the pivoting frame into an end position about an axis of rotation, (e.g., Fig. 6).
13. the pivoting frame (15) is pivotably installed on a mounting rail (28/13), which is attached on the bottom side of a formwork element, (Figs. 5 and 9), or on the bottom side of a directly adjacent formwork element if the latter relates to the side protector for a transverse side of a formwork element that terminates a ceiling formwork in a delimiting manner.
14. The pivoting frame (15) is pivotably installed on a mounting rail (28/13), which is fastened to the bottom side of a formwork element, (Figs. 5 and 9), or to the bottom side of a formwork element that is spaced apart from a formwork element which borders a ceiling formwork with the interposition of an additional formwork element if it involves the side protector for a longitudinal side of a formwork element.

Allowable Subject Matter
Claims 2-6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                    /MICHAEL SAFAVI/                                                                    Primary Examiner, Art Unit 3631                                                                                                                                    






MS
March 22, 2022